El Juez Asociado Sb. Hutchison,
emitió la opinión del tribunal.
En un procedimiento ex 'parte para acreditar un título de dominio la corte declaró a Ramón Colón Aponte como dueño de cierta finca. En la sentencia se hace mención del hecho de haber sido citado el Fiscal en persona, como tam. bién fueron citadas por edictos las personas ignoradas que pudieran tener cualquier derecho sobre dicha finca y las que se considerasen perjudicadas con la inscripción del dominio que se trataba de establecer, habiéndose probado además la posesión quieta, pública y pacífica por más de cincuenta años, si bien no aparece de la misma el nombre de la persona de quien fué adquirida la finca, ni consta que dicho primitivo dueño sea desconocido, o que fuera citado como lo exige la *755ley. La nota puesta por el registrador al dorso de la copia certificada de la sentencia es como signe:
“Denegada la inscripción del precedente documento, por no apa-recer del mismo haber sido citado, en forma alguna, el anterior dueño de la finca, cuyo nombre ni siquiera se indica, y por ser requisito esencial de todo expediente de dominio, de acuerdo con el artículo 395 de la Ley Hipotecaria, y la resolución de la Hon. Corte Suprema de Puerto Rico, página 128 del tomo 20, la citación de la persona de quien proceda el inmueble; y en su lugar tomo anotación preventiva por término de 120 días al folio 248 del tomo 22 de Barros, finca número 1335, anotación letra A, con el defecto subsanable de no ser firme la resolución declarando justificado el dominio. Caguas, fe-brero 23 de 1915. Emigdio S. Ginorio, registrador.”
En el caso de Ex parte Terrier, 20 D. P. R. 128, este tribunal se expresó en los siguientes términos:
“* * * Hemos resuelto repetidas veces que debe cumplirse es-trictamente con las prescripciones de la ley relativas a la citación del Fiscal y dueños anteriores de la finca. Ex parte Pacheco, 5 D. P. R. 165; Ex parte Ramírez, 7 D. P. R., 484; Ex parte Castro, 7 D. P. R. 488; Calderón et al. v. García, 14 D. P. R. 420; Sierra v. El Registrador de la Propiedad, 14 D. P. R. 686; Rivero et al. v. Hernández et al., 18 D. P. R. 1042. La citación del Fiscal y dueños anteriores de la finca son requisitos previos a la obtención de un título inscribible. Por lo general las condiciones o requisitos previos deben ser observados rigurosamente.”
Insiste el recurrente en que la regla no es de aplicación a, los casos de adquisición por prescripción extraordinaria se-gún la cual no se exige la buena fe ni el título aparente. Al sostenerse en el razonamiento que el título lia sido adqui-rido por prescripción se da por sentada la cuestión vital envuelta en los procedimientos habidos en la corte de dis-trito. El primitivo dueño, o sus representantes legales, tie-nen tanto derecho a ser oídos sobre las cuestiones de hecho y de derecho comprendidas en un caso en que se alega la prescripción extraordinaria como lo tienen en cualquier otro. La única excepción que parece deducirse de la definición esta-tutoria de la regla, excepción que es más bien aparente que *756real, se refiere al caso en que el anterior dueño o sns repre-sentantes legales son desconocidos. En todos los casos bien sea la notificación real o sobreentendida, y sin tener en cuenta el período de posesión adversa o la forma de la adquisición del título que se alega, él o ellos deben tener la oportunidad de ser oídos ante la corte. Ubi lex non distinguit neo nos distinguere debemus. Debe confirmarse la nota del regis-trador.

Confirmada la nota .recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.